Title: To George Washington from Thomas William Ballendine, 9 March 1792
From: Ballendine, Thomas William
To: Washington, George



Sir—
Dumfries [Va.] the 9th of March 1792

Under expectation that appointments are now going on of Officers for the war against the Indians I offer myself for such an one as it may be judged I am capable of doing justice to my active

Service as a Soldier is yet to learn, and as an Officer too but as I apprehend the Duty of a Captain to one desirous of being taught is but little more difficult than that of an Ensign, a Captain I would wish to be appointed & one either in the Foot or Cavalry—It has been my Lott to get the little of my hardly earned Knowledge by Experience & that I may know how to value justly the Worth of Soldiers fighting for their Country it seems to me best to know what it is to do so. If others recruit their men with the Bounty allowed I can do it either in this or the Back Country. Your Most humble Servant

Thos Wm Ballendine

